 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY ANDRE SHARP,                                Case No. 1:20-cv-00139-JDP
12                        Petitioner,                     ORDER DIRECTING CLERK TO FILE
                                                          PETITION AS A MOTION TO AMEND IN
13            v.                                          RELATED CASE
14    CRAIG KOENIG,                                       ECF No. 1
15                        Respondent.                     ORDER DENYING MOTIONS FOR
                                                          COUNSEL AND TO STAY
16
                                                          ECF Nos. 5, 6
17
                                                          ORDER DIRECTING CLERK TO
18                                                        ADMINISTRATIVELY CLOSE CASE
19

20           Petitioner Anthony Andre Sharp, a state prisoner without counsel, seeks a writ of habeas

21   corpus under 28 U.S.C. § 2254. ECF No. 1. This matter is before us for preliminary review.

22   Under Rule 4 of the Rules Governing Section 2254 Cases, we must examine the habeas corpus

23   petition and order a response to it unless it “plainly appears” that the petitioner is not entitled to

24   relief. See Valdez v. Montgomery, 918 F.3d 687, 693 (9th Cir. 2019); Boyd v. Thompson, 147

25   F.3d 1124, 1127 (9th Cir. 1998). At this early stage, Rule 4 gives “courts an active role in

26   summarily disposing of facially defective habeas petitions.” Ross v. Williams, 896 F.3d 958, 968

27   (9th Cir. 2018) (citation omitted).

28
                                                         1
 1   I.     Background

 2          Prior to filing the instant petition, petitioner sought a writ of habeas corpus from this court

 3   in a separate petition. See Sharp v. Koenig, No. 1:19-cv-01241-JDP, ECF No. 1 (E.D. Cal. Sept.

 4   6, 2019). That initial petition, which challenged his 2016 conviction for possession of child

 5   pornography, remains pending. See id. Petitioner then filed the instant petition on January 23,

 6   2020, challenging the same conviction. ECF No. 1.

 7   II.    Discussion

 8          A.      Construing second petition as motion to amend

 9          Subject to narrow exceptions, “[a] claim presented in a second or successive habeas

10   corpus application under section 2254 that was not presented in a prior application shall be

11   dismissed.” See Goodrum v. Busby, 824 F.3d 1188, 1192 (9th Cir. 2016); 28 U.S.C.

12   § 2244(b)(2). However, when a pro se petitioner “files a new [habeas] petition while his first

13   [habeas] petition remains pending, courts have uniformly held that the new petition cannot be

14   deemed second or successive.” Goodrum, 824 F.3d at 1194. In this situation, the court should

15   “construe [the] new petition as a motion to amend” and “rule on the motion, in accordance with

16   the standards for permitting amendment established by Federal Rule of Civil Procedure 15.” Id.

17   at 1195; see Woods v. Carey, 525 F.3d 886 (9th Cir. 2008) (district court was required to construe

18   the new petition as a motion to amend the first petition because the first petition remained

19   pending and petitioner was proceeding pro se). Therefore, we order the clerk’s office to file the

20   instant petition, ECF No. 1, as a motion to amend in the related case, Sharp, No. 1:19-cv-01241-
21   JDP.

22          B.      Motion for counsel

23          Petitioner moves this court for the appointment of counsel. ECF No. 5. A petitioner in a

24   habeas proceeding does not have an absolute right to counsel. See Anderson v. Heinze, 258 F.2d

25   479, 481 (9th Cir. 1958). There are three specific circumstances in which appointment of counsel

26   is required in habeas proceedings. First, appointment of counsel is required for an indigent
27   person seeking to vacate or set aside a death sentence in post-conviction proceedings under 28

28   U.S.C §§ 2254 or 2255. See 18 U.S.C. § 3599(a)(2). Second, appointment of counsel may be
                                                        2
 1   required if an evidentiary hearing is warranted. See Rules Governing § 2254 Cases 8(c). Third,

 2   appointment of counsel may be necessary for effective discovery. See id. at 6(a). None of these

 3   situations is present here.

 4           We are further authorized to appoint counsel for an indigent petitioner in a habeas corpus

 5   proceeding if we determine that the interests of justice require the assistance of counsel. See

 6   Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986); 18 U.S.C. § 3006A(a)(2)(B). However,

 7   “[i]ndigent state prisoners applying for habeas corpus relief are not entitled to appointed counsel

 8   unless the circumstances of a particular case indicate that appointed counsel is necessary to

 9   prevent due process violations.” Chaney, 801 F.2d at 1196. In assessing whether to appoint

10   counsel, we evaluate the petitioner’s likelihood of success on the merits as well as the ability of

11   the petitioner to articulate his claims without counsel, considering the complexity of the legal

12   issues involved. See Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983).

13           We cannot conclude at this point that counsel is necessary to prevent a due process

14   violation. The legal issues currently involved are not exceptionally complicated, petitioner is able

15   to articulate his claims, and petitioner has not yet demonstrated a great likelihood of success on

16   the merits at this early stage in the case. Accordingly, we find that appointed counsel is not

17   necessary to guard against a due process violation and that the interests of justice do not require

18   the appointment of counsel at this time.

19           C.      Motion for stay of restitution and legal costs

20           Petitioner moves this court to stay his state restitution payments and federal legal costs
21   during the pendency of his case. ECF No. 6. To the extent petitioner moves this court to stay a

22   restitution order from his state trial court, we lack the jurisdiction to grant such relief and

23   therefore deny his request. Regarding his requested stay of federal costs, petitioner states no legal

24   authority, and we cannot find any, that would allow us to take the requested action.

25           To the extent petitioner seeks relief from legal costs associated with this case, he has been

26   granted leave to proceed in forma pauperis and is not required to pay filing fees associated with
27   his case. ECF No. 10. Generally, there are few or no additional costs associated with a pro se

28   habeas case. This court will not grant a stay of any future costs petitioner chooses to incur.
                                                         3
 1             D.       Case is ordered administratively closed

 2             The petition in the instant case will be refiled in petitioner’s related case and all other

 3   pending motions are denied. Therefore, we will order the clerk of the court to administratively

 4   close this case.

 5   III.      Order

 6          1. The clerk’s office is directed to refile the petition, ECF No. 1, as a motion to amend the

 7             petition in Sharp, No. 1:19-cv-01241-JDP.

 8          2. Petitioner’s motion for counsel is denied. ECF No. 5.

 9          3. Petitioner’s motion to stay restitution and legal costs is denied. ECF No. 6.

10          4. The clerk of the court is directed to close this case.

11
     IT IS SO ORDERED.
12

13
     Dated:         February 13, 2020
14                                                          UNITED STATES MAGISTRATE JUDGE
15

16   No. 206.
17

18

19

20
21

22

23

24

25

26
27

28
                                                            4
